Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

           The amendment filed on 5/17/2021 has been entered.

Claim Objection 
Claim 2 is objected to because of the following informalities:  
(1) Claim 2 is a combination claim.  Therefore, lines 1-2 of the claim should be rewritten as:
     --A disposable scalpel comprising the lightweight, disposable scalpel blade guard assembly of claim 1 and a scalpel blade connected to--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
2.        Claims 5-11 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

           (2) In claim 18, lines 1-2, “the self-locking armature” has no antecedent basis.  The phrase should read --the locking member--.  

Claim Interpretation – 35 U.S.C. 112(f)
1.       The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that § 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  
2.       Claim limitation “a biasing member” (cited in claims 5 and12) has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “a biasing member” coupled with functional language “urging the footplate to pivot away from the distal end” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  The term “biasing member” is a generic placeholder and is not recognized as the name of a structure but is merely a substitute for the term "means".
Since the claim limitation invokes 35 U.S.C. 112(f), claims 5 and 12 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

Claim Rejection - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chomiak (U.S. Patent No. 6,578,266).
          It is noted claim 5 as amended is rejected under 35 U.S.C. 112(b) set forth.  For examination purpose, the newly added limitation in claim 5 has been interpreted as if the footplate rather than the elongated body portion is pivotable.  
Regarding claims 5 and 11, Chomiak discloses a knife (see Figs.1-5) comprising:
          an elongated body portion (100) having a proximal end (102) and a distal end (101);
           first and second spaced elongated guard members (i.e. the opposing sidewalls of the handle 100 for receiving a blade holder for the blade) extending from the distal end (101);
           a blade receiving slot (note column 5, lines 6-7) formed in the distal end (101) and positioned between the first and second spaced elongated guard members (i.e. the opposing sidewalls of the handle 100 for receiving a blade holder for the blade), such that a blade (116) received in and extending from the blade receiving slot is flanked by the first and second spaced elongated guard members (i.e. the opposing sidewalls of the handle 100 for receiving a blade holder for the blade); and
           a footplate (212,214,see Fig.16A) pivotably connected to the distal end (101);
           a biasing member (i.e. a spring 346, see Fig.9) operationally connected to the footplate (212,214) for providing a biasing force urging the footplate (212,214) to pivot away from the distal end (101);
           a deploying slot (216, see Fig.16A) formed through the footplate (212,214) and positioned to pass the blade (116) received in and extending from the blade receiving slot when the footplate (212,214) is pivoted against the biasing force and towards the distal end (101); and 

           It is noted the terms “scalpel” and “scalpel blade” used in claim 5 have been carefully considered but are deemed not to define structure distinguishable over Chomiak’s safety knife which shows all the claimed structure.
          Regarding claim 7, Chomiak’s blade (116) is connected (directly) to the distal end (101) and extending therefrom toward the footplate (212,214); wherein pivoting the footplate (212,214) towards the distal end (101) urges the blade (116) through the deploying slot (216).   
           Regarding claim 8, Chomiak shows (see Fig.16A) parallel sidewall members (208,210) extending orthogonally from the footplate (212,214) towards the blade receiving slot (note column 5, lines 6-7).
           Regarding claim 9, Chomiak’s sidewall members (208,210) are optical transparent (note column 4, line 62).
           Regarding claim 10, Chomiak’s sidewall members (208,210) define a partial enclosure (see Fig.16A).
          Regarding claims 12 and 16, Chomiak discloses a safety knife (see Figs.1-5) comprising:
          a handle (100);
          a blade (116) extending from the handle (100);
          a footplate (212,214, see Fig.16A) pivotably connected to the handle (100); and

          a slot (216, see Fig.16A) formed through the footplate (212,214) and positioned to pass the blade (116) at least partially therethrough when the footplate (212,214) is pivoted against the biasing force and towards the blade (116); and 
           wherein pivoting the footplate (212,214) relative to the handle (100) varies how far the blade (116) extends through the slot (216).
           It is noted the terms “scalpel” and “scalpel blade” used in claim 12 have been carefully considered but are deemed not to define structure distinguishable over Chomiak’s safety knife which shows all the claimed structure.
           Regarding claim 13, Chomiak further shows (see Fig.16A) parallel sidewall members (208,210) extending orthogonally from the footplate (212,214) towards the blade (116).
           Regarding claim 14, Chomiak’s sidewall members (208,210) are optical transparent (note column 4, line 62).
           Regarding claim 15, Chomiak’s sidewall members (208,210) define a partial enclosure (see Fig.16A).

Indication of Allowable Subject Matter
1.        Claims 1 and 4 are allowed.
2.        Claim 2 is objected to but would be allowable if rewritten or amended to overcome the objection set forth in this Office action.

4.       Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
5.        Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Remarks
           Applicant argues, at page 14 of the amendment, there is no teaching in Chomiak that the left and/or right bottom 212,214 are pivotable as required by Applicant’s independent claims 5 and 12.  In response, Chomiak bottom (212,214, see Fig.16A) is equivalent to the claimed “footplate” and is indeed “pivotable” because the foot plate (212,214) is part of the hood which is pivotally connected to the distal end (101) of the elongated body portion (100) at the hood pivot screw (204, see Fig.1 and column 5, lines 31-34).  
           Applicant further contends, at page 15 of the amendment, Chomiak’s hood 202 is either deployed or retracted to expose blade, and no fine control of blade position.  Examiner disagrees.  Specifically, Fig.2 shows a closed locked position in which the cutting edge 119 of the blade 116 is covered and protected by the hood 202 (see column 6, lines 23-25).  Fig.3 shows an unlocked position allowing/freeing the hood 202 to move upward (see column 6, lines 36-49).  Fig.4 shows the hood 202 being displaced into an open position (i.e. to expose the cutting edge 119 of the blade 116) by pressing the knife against a surface being cut (see column 6, lines 50-54).  When the hood (202) is at the unlocked position (Fig.3), pressing the hood (202) allows the blade (116) to expose (see Fig.4) to a maximum exposure of 0.300 inch (column 6, lines 52-55).  In other words, when the hood (202) is not pressing against a workpiece, there would be 

Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724